Title: I. John Thaxter’s Inventories of Household Furnishings, 14 May – 16 October 1782
From: Thaxter, John
To: Adams, John


Inventory

A true copy of the Inventory made by Mr. John Thaxter

14 may 178216 octr. 1782



12 chafing Dishes
30 Bocale Goblets—2 broken
4 salt sellers, Ghrystal
22 English Wine Glasses flat—10 Wanting
9 Dozen and 2 Wine Glasses small—14 gone
4. Décanters
11. dito flat
23 Wine glasses bought by mad: dumas
19 Rhenish Glasses.
12 small Décanters bought by mad: Dumas
2 Castors.
12 Liqueur Glasses böt by Mad: Dumas.
1 Lantern.
5 Beer Glasses.

this received in good order
(was signed) Lotter.

8 yellow metal candlesticks
4 Weights of Copper
3 little Bells.
12 Water plates.
1 pair scales.
3 Wash Basons, Queéns, Ware
6 Blue spitting pots.


Queéns Ware.
3 Doz. and 9. Queéns Ware soop Plates—9 Wanting
8 Doz. et 3. dito flat plates—12 Wanting
6. Great round Dishes.
3. dito round Dishes.
8. dito.
2. dito oval
3. dito round and Deep—1. broken
2 dito round &c.
1 Turen and its Plate.
4 paniers avec leurs assiettes baskets with their plates for strawberrys
5 butter boats—2. Wanting
2. Three cornered plates
3. sous coup saucers
2. fait a coeur heart shaped
4. cal.
14. little dessert plates—1 wanting
2. Trouels. fish knives

this Articles received in good order
(Was signed) Lotter.

1 faire soupe.
3 Doz. et 9. small Bowls—5. Wanting
5 Doz. Plates for the Bowls—6. wanting
5 Bowls for chocolate
13 Sugar Pots.
4 Doz. and 8. large cups.
5. Doz. saucers and 2.
3. Doz. and 8 ordinary Tea cups—11. Wanting
4. Doz. and 4. Saucers.—2. Wanting
10 Tea pots—3 little broken
5 mugs
6 cream Pots
2 Larger Sorts Pots a créme
9. pieds aux oeufs—Egg Pots
8 pepper Pots
5 Salt Sellers.
4. mustard pots
1 coffee pot—broken
2 Sallad Plates.

received this above Articles in good Order
(Was Signed) Lotter.

Porcelaine Blue service
4 Great Dishes deep
4 dito flat.—1 broken
8 dito flat.
7 Small.
8 Small dito
4 Dégoutieres strainers
4. Turens with their tops
47. Soop plates
9. Doz. and 8 plates flat—5 Wanting
23 little flat plates
22 little deep plates
12 Sallad plates.
8 butter boats
8. Salt Sellers.

the full content of this received in good order
(Was Signed) F. Lotter.

Porcelaine de saxe
1 Tea pot and its saucer
1 tea canister
1 cream pot With its Saucer
1 Bowl with its Saucer
1 Sugar pot With its Saucer
6 coffee cups.
12 tea cups
12 Saucers.


another Set of porcelaine
1 tea pot
1 cream pot
2 sugar pots
12 tea cups
12 saucers
12 coffee cups
12 saucers
1 Bowl with its saucer
1 tea pot
1 cream pot
1 bowl
12 cups
12 saucers.
1 Punch Bowl.

this I have received in good order
(was signed) Lotter.

Blue porcelaine
1 tea pot with its Saucer
1 tea canister
1 Bowl with its saucer
1 sugar pot with its dito
11 cups one broken.
8 saucers.

this Articles received in good order.

2 oval affairs for Wine glasses
2 round dito for Tea
6 plattes for Bottles
17. dito for Wine glasses
16 Blac

this 5 articles received in good order
(was signed) Lotter

Bought by Madam Dumas.
3 Grand compots—chrystal 3 large crystal fruit-bowls
6 dito avec leurs couveriles 6 ditto with their lids
4 dito Sans couverts 4 ditto without lids
2 Pots de moutarde avec Leurs cuilleres 2 mustard pots with their spoons

received this Articles in a good order
(Was Signed) F: Lotter.


Mr. A.
1 Feather Bed


Mr. T.
3 Feather Beds
2 Feather Beds—chamber opposite
1 little chamber
1 good Feather
2 for Servants.
10



Mr. A.
1 matrass
3 little chamber
m. T.
2
6.



Bolsters.
1—chamber
3 little chamber
mr. T.
2
mr. A.
1
2 Servants
9



pillows
8 little chamber
2 mr. T.
1 mr. A.
4 servants.
15



Strawbeds
mr. A.
2.
2. m. T.
4. servants
8.



Blankets.
1 mr. a.
5 little chamber
1 little chamber
3 mr.—T.
4 jacob and john
2 girls.
16.



Coverlids
1 chamber
1 mr. A.
2 mr. T. chamber
1 little chamber
1 girls
6.


Alle the Beddings received as in the Lÿst mentioned
(Was Signed) F: Lotter.

52 Draps 52 sheets
13 nappes fines 13 fine tablecloths
5 nappes pour la cuisine 5 tablecloths for the kitchen
53 nappes serviettes fines dito 3 more 53 fine napkins ditto 3 more
11 Essuimains 11 towels
3 petits dito 3 small ditto
19 toits de lits 19 canopies
4 tablier pour Les Domestiques 4 aprons for the servants
34 grosse Serviettes, 34 large napkins (ceci nest pas sur Linventaire de mr. J. Thaxter) This is not on Mr. J. Thaxter’s inventory.
7 Russen sloopen Russian pillow-cases
6 white waiscoats and 3 pair of breeches.

received all Well(was signed) F: Lotter.
